               Case 5:19-cv-00708 Document 1 Filed 06/18/19 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

GENCO ENERGY SERVICES, INC.                                   §
    Plaintiff                                                 §
                                                              §
V.                                                            §
                                                              §                           5-19-cv-708
                                                                       CIVIL ACTION NO. _______________
COUNTY OF BEXAR                                               §
ALBERT URESTI, COUNTY TAX                                     §
ASSESSOR-COLLECTOR                                            §
     Defendants                                               §


                              PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Genco Energy Services, Inc., complaining of the County of Bexar and

Albert Uresti, County Tax Assessor-Collector for the County of Bexar (“Defendants”), and files this

its Original Complaint and would respectfully show the Court as follows:

                                              1.       PARTIES

1.1      Genco Energy Services, Inc. (“Genco”) is a corporation duly formed and existing under the

laws of the State of Texas.

1.2      Defendant County of Bexar is a governmental unit in the State of Texas which may be served

through its registered agent, County Judge Nelson Wolff, at 101 W. Nueva, 10th Floor, San Antonio,

Texas 78205. 1

1.3      Defendant Albert Uresti, County Tax Assessor-Collector for the County of Bexar may be

served with process at 233 N. Pecos La Trinidad, San Antonio, Texas 78207, or wherever he may be

found.




1Tex. Civ. Prac. & Rem. Code § 17.024(a); See also Fed. R. Civ. P. 4(j)(2)(B).

                                                                                                     1
              Case 5:19-cv-00708 Document 1 Filed 06/18/19 Page 2 of 5



                               2.         JURISDICTION AND VENUE

2.1     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331 which

provides the federal district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States. This Court has supplemental jurisdiction over

Plaintiff’s remaining claims.

2.2     This Court has personal jurisdiction over Defendant Bexar County because it is a

governmental unit in the State of Texas.

2.3     This Court has personal jurisdiction over Defendant Albert Uresti, County Tax Assessor-

Collector for the County of Bexar because he is a resident of Texas.

2.4     Venue is proper in the Western District of Texas, San Antonio Division pursuant to 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise Plaintiff’s claim

occurred in the Western District of Texas, San Antonio Division.

                                    3.     STATEMENT OF FACTS

3.1     At all relevant times, Genco has been the owner of three Power Pro 65 Generators model

LR450, serial numbers 1478B10200, 1478B10202, and 1478C10081 (the “Generators”). Each of

these Generators was attached permanently to a flatbed trailer, also owned by Genco (the “Trailers”).

The Trailers’ vehicle identification numbers, as well as the serial number for each respective

Generator,    are   as   follows:        VIN   081121508RW000        (Generator     1478B10200);       VIN

0228116330RW00006 (Generator 1478B10202); and VIN 17YBP1423EB054940 (Generator

1478C10081). Each of these Trailers was titled properly with the State of Texas, and Genco is the

title owner of each Trailer. A true and correct copy of the Certificates of Title are attached hereto as

Exhibit A.




                                                                                                          2
               Case 5:19-cv-00708 Document 1 Filed 06/18/19 Page 3 of 5



3.2     The Trailers and Generators were located at property owned by Rajysan, Inc. The Trailers

and Generators were then wrongfully seized by the Bexar County Sheriff’s Office during its seizure

of property belonging to Rajysan, Inc. pursuant to a tax warrant obtained by Defendant Albert Uresti.

Following the seizure, had Defendant Albert Uresti, as the collector, made a reasonable inquiry into

the identity of persons with an interest in the property, as required by Section 33.25 of the Texas Tax

Code, said collector would have been on notice that the Trailers and attached Generators did not

belong to Rajysan, Inc., and as such, were not subject to the tax warrant. Instead, the Trailers and

Generators were sold, without notice to Genco, at a tax auction on February 1, 2018. Genco did not

receive notice of the sale until well after it had taken place. Upon learning of the sale, Genco

promptly made demand upon Linebarger Goggan Blair & Sampson, LLP who filed the Application

for Tax Warrant on Defendants’ behalf. Defendants, through counsel at Linebarger, Goggan, Blair &

Sampson, LLP, refused to return the Trailers and Generators or provide compensation to Genco for

their value.

                                          4.      TAKING

4.1     Defendants have waived immunity in that their acts and omissions constitute a violation of

the Texas Constitution, Article I, Section 17 in that Genco’s property was taken for public purposes

without adequate compensation. Defendants therefore are liable to Plaintiff for actual damages. City

of Beaumont v. Bouillion, 896 S.W.2d 143, 149 (Tex. 1995). (“Section 17 provides that no person’s

property shall be taken, damaged or destroyed or applied to public use without adequate

compensation…The converse of the provision is that if property is taken, the owner is entitled to

adequate payment.”); See also Steele v. City of Houston, 603 S.W.2d 786, 791 (Tex. 1980) (“The

Constitution itself is the authorization for compensation…and is a waiver of governmental immunity

for the taking…of property….”). Article I, section 17, was intended to provide Texas citizens

                                                                                                     3
               Case 5:19-cv-00708 Document 1 Filed 06/18/19 Page 4 of 5



protection from just this sort of arbitrary government activity. County of Burleson v. Gen. Elec.

Capital Corp., 831 S.W.2d 54, 60 (Tex. App.—Houston [14th Dist.] 1992, reh’g overruled).

4.2    Defendants also have waived immunity in that their acts and omissions constitute violations

of the Fifth and Fourteenth Amendments of the United States Constitution in that Plaintiff’s property

was taken for public use without just compensation and without due process of law. The Defendants

are therefore liable to Plaintiff for actual damages.

4.3    Additionally, the Defendants have waived immunity in that their acts and omissions

constitute violations of Genco’s civil rights under 42 U.S.C. § 1983. Defendants, under color of the

Texas Tax Code and Texas judicial procedures, deprived Genco of its property rights and its rights to

due process under and pursuant to the Fifth and Fourteenth Amendments to the United States

Constitution. Genco therefore is entitled to its actual damages, to punitive damages, to legal interest

on the damages from February 1, 2018, and its reasonable attorney’s fees and costs.

                                         5.      DAMAGES

       As a result of Defendants’ wrongful actions, Genco has suffered damages of more than

$100,000.00.

                                   6.         ATTORNEY’S FEES

       Genco would show that as a result of the wrongful conduct of Defendants, it was compelled

to obtain legal counsel and retained the undersigned attorneys. Plaintiff thereforeis entitled to

reasonable and necessary attorney’s fees and court costs pursuant to 42 U.S.C. 1988(b).

                              7.        CONDITIONS PRECEDENT

       All conditions precedent have occurred or have been performed. In the alternative,

compliance with such conditions has been excused or waived.




                                                                                                     4
             Case 5:19-cv-00708 Document 1 Filed 06/18/19 Page 5 of 5



                                      8.     JURY DEMAND

       Genco demands that this Court empanel a lawful jury to hear this case, and hereby tenders

the appropriate jury fee.

                                 9.        PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Genco Energy Services, Inc. respectfully

requests that Defendants be cited to appear, and that upon final hearing, Genco Energy Services, Inc.

be awarded judgment as follows:

       (1)     Actual damages;

       (2)     Pre-judgment and post-judgment interest;

       (3)     Reasonable and necessary attorneys’ fees incurred in the prosecution and appeal of
               this case;

       (4)     Taxable court costs; and

       (5)     Such other and further relief to which Plaintiff is justly entitled.

                                               Respectfully submitted,

                                               ATLAS, HALL & RODRIGUEZ, LLP
                                               P. O. Box 3725
                                               McAllen, Texas 78502
                                               (956) 682-5501
                                               (956) 686-6109 Facsimile


                                               By:     /s/ Daniel G. Gurwitz
                                                       Daniel G. Gurwitz
                                                       State Bar No. 00787608
                                                       WDOTBN 16895
                                                       dgurwitz@atlashall.com

                                                       ATTORNEY FOR PLAINTIFF




                                                                                                   5
